Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND REASONS FOR ALLOWANCE

Claims 1-7 of S. Yano et al., US 17/105,855 (Nov. 27, 2020) are pending and in condition for allowance.  

Withdrawal Claim Objections

Claim objections are withdrawn in view of Applicant’s amendment. 

Withdrawal Non-Statutory Double Patenting Rejections

Rejection of claims 1-7 on the ground of nonstatutory double patenting as being unpatentable over conflicting claims 1-10 of S. Yano et al., US 10,870,667 (2020) (“the ‘667 patent”) is withdrawn in view of Applicant’s filing of a terminal disclaimer.  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  


The closest prior art of record to the instant claims is W. Pieken et al., US 6,001,966 (1999) (“Pieken”).  Pieken discloses triaryl protecting groups comprising an O-alkyl- silyl substitution for use in peptide synthesis, for example, compound 67 below.  Pieken at col. 70.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The Pieken compound structurally differs from the instant compounds in at least that the phenyl group of compound 67 does not meet the instant variable Z criterion (i.e. phenyl in compound 67 versus the claimed cycloalkyl).  Applicant’s claims are not anticipated pursuant to 35 U.S.C. § 102 nor obvious pursuant to 35 U.S.C. § 103 because while the cited art of motivates one of ordinary skill in the art to select the above-depicted prior art compound for further development, there is not sufficient motivation to structurally modify any of the Pieken compounds (by replacing phenyl with cycloalkyl) so as to arrive at an instantly claimed compound, with a reasonable likelihood of success that the resulting compound would have improved or similar properties. MPEP § 2144.09; MPEP § 2143(E), Example 4 (citing Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 83 USPQ2d 1169 (Fed. Cir. 2007)); see also Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 1357 (Fed. Cir. 2007) (“[t]hus, in cases involving new chemical compounds, it remains necessary to identify some reason that would have led a chemist to modify a known compound in a particular manner to establish prima facie obviousness of a new claimed compound”).  


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622